KESSLER, J.
¶ 10. 0dissenting). Chimel explicitly does not permit a warrantless search of an area which is not within the "immediate control" of an arrested person. The Supreme Court explained both the rationale for, and the narrowly drawn limitations of, an area of "immediate control."
When an arrest is made, it is reasonable for the arresting officer to search the person arrested in order to remove any weapons that the latter might seek to use in order to resist arrest or effect his escape .... In addition, it is entirely reasonable for the arresting officer to search for and seize any evidence on the arrestee's person in order to prevent its concealment or destruction. And the area into which an arrestee might reach in order to grab a weapon or evidentiary items must, of course, be governed by a like rule. A gun on a table or in a drawer in front of one who is arrested can be as dangerous to an arresting officer as one concealed in the clothing of the person arrested. There is ample justification, therefore, for a search of the arrestee's person and the area 'within his immediate control'construing that phrase to mean the area from within which he might gain possession of a weapon or destructible evidence.
There is no comparable justification, however, for routinely searching any room other than that in which an arrest occurs-or, for that matter, for searching through all the desk drawers or other closed or concealed areas in that room itself. Such searches, in the absence of well-recognized exceptions, may be made only under the authority of a search warrant.
Chimel, 395 U.S. at 762-63 (emphasis supplied).
¶ 11. Sanders was arrested in the hall. He was taken by officers to the kitchen, seated at a table, and handcuffed. One or more officers remained with him. *761The gun was discovered under a mattress in a bedroom six to eight feet from the kitchen.
¶ 12. A bed, in a bedroom six to eight feet from the kitchen, is not "within the immediate control" of a handcuffed and guarded arrestee in the kitchen. In these circumstances, the bedroom is clearly not an "area into which [Sanders] might reach in order to grab a weapon." See id. at 763. The warrantless search of the bedroom is, in my view, exactly the type of search Chimel explains is prohibited by the Fourth Amendment. I conclude that Sanders' motion to suppress the gun should have been granted and his conviction should be reversed.